Mobt'ON, J.
The defendant’s exceptions to the master’s report do not show that the master committed any error in matter of law, and as the evidence before him is not reported, we cannot revise his findings upon matters of fact.
1. The partnership continued about a year, and during a part of that time the plaintiff was sick. One of the questions before the master was what it was equitable that the plaintiff should allow to the defendant on account of the loss of his services by reason of this sickness. The master made up his account between the parties upon the basis that, as a fair equivalent for his services, one hundred dollars should be allowed to the firm.
*168The defendant contends that instead of allowing this amount to the firm, it should be allowed wholly to him. But this was purely a question of fact for the master to determine upon the evidence, and we cannot revise his finding upon it.
2. No error is shown in regard to the item of $232 referred to in the second exception. The master finds that Wiley drew out $232 “ from the concern.” In his statement of the account he allows Hoyt to retain from the partnership property the same amount to make him “ equal with Wiley.” The statement in the exception that the master “ charges this sum of money to the individual account of said Wiley, and also in the general account of the indebtedness of the firm,” is not supported by the facts. In the account, as stated by the master, Hoyt receives from the assets of the firm the same amount received by Wiley.
3. The only other exception argued is that to the finding of the master that the sum of three hundred dollars, paid in by and credited to Wiley as his share of the capital stock, was also to be indorsed on the mortgage.
The articles of copartnership provide that Hoyt shall apply this sum of $300, when paid, towards the reduction of the mortgage, and that “said sum of three hundred dollars, together with three hundred dollars more to be furnished by said Hoyt, shall forthwith after such payment be invested in new machinery to be placed and used in said saw-mill, and to be owned by said firm.”
The mortgage was to be security for the three hundred dollars until it was paid, but the contract of the parties clearly provides that when paid it was to be the contribution of Wiley to the capital of the firm, and not a payment to Hoyt for his own benefit. The master rightly held that, as agreed by the parties, it was to be credited to Wiley as his contribution to the capita, and indorsed oh the mortgage. JDecree affirmed.